Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 1 of 19 Page ID #:178
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 2 of 19 Page ID #:179
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 3 of 19 Page ID #:180
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 4 of 19 Page ID #:181
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 5 of 19 Page ID #:182
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 6 of 19 Page ID #:183
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 7 of 19 Page ID #:184
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 8 of 19 Page ID #:185
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 9 of 19 Page ID #:186
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 10 of 19 Page ID #:187
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 11 of 19 Page ID #:188
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 12 of 19 Page ID #:189
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 13 of 19 Page ID #:190
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 14 of 19 Page ID #:191
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 15 of 19 Page ID #:192
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 16 of 19 Page ID #:193
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 17 of 19 Page ID #:194




                                                    7-27-2021
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 18 of 19 Page ID #:195
Case 2:20-cr-00596-FMO Document 48 Filed 07/27/21 Page 19 of 19 Page ID #:196
